Citation Nr: 1525879	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for acute myelogenous leukemia (AML) claimed as leukemia, to include a bone marrow transplant.

2.  Entitlement to service connection for AML claimed as leukemia, to include a bone marrow transplant.
	
3.  Entitlement to service connection for depression, to include as secondary to AML claimed as leukemia, to include a bone marrow transplant.

4.  Entitlement to service connection for graft versus host disease of the lower extremities, to include as secondary to AML claimed as leukemia, to include a bone marrow transplant.

5.  Entitlement to service connection for cataracts, to include as secondary to AML claimed as leukemia, to include a bone marrow transplant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for AML claimed as leukemia, to include a bone marrow transplant, entitlement to service connection for depression, graft versus host disease of the lower extremities, and cataracts, all to include as secondary to AML claimed as leukemia, to include a bone marrow transplant
are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2004, the RO denied the Veteran's claim of entitlement to service connection for leukemia in part, because there was no medical diagnosis reflected in the evidence of record; in July 2004, the Veteran submitted a statement identifying two private providers who had treated him for cancer.   

2.  A November 2005 rating decision again denied the Veteran's claim for entitlement to service connection for leukemia; the Veteran did not file a notice of disagreement to this decision, and no new and material evidence was added to the record within one year of the November 2005 rating decision.

3.  The evidence received since the November 2005 RO raises a reasonable possibility of substantiating the claim of service connection for leukemia, currently diagnosed as AML.


CONCLUSIONS OF LAW

1.  A November 2005 RO decision denying a claim of entitlement to service connection for leukemia is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Since the November 2005 RO decision, new and material evidence has been received to reopen the claim of entitlement to service connection for leukemia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004 (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the threshold benefit currently before the Board, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

[T]he phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required as to each previously unproven element of a claim. Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In its June 2004 denial, the RO noted that the Veteran's service treatment records did not reflect any treatment for or diagnosis of leukemia.  The Veteran had contended that his leukemia was due to exposure to herbicides while on active duty in Vietnam.  The RO indicated that the scientific and medical evidence available at that time did not support the conclusion that leukemia was associated with herbicide exposure.  In addition, the RO noted that the evidence at the time did not include a diagnosis of leukemia.

The Veteran did not file a notice of disagreement with the June 2004 rating decision; however, in July 2004, the Veteran submitted a statement indicating that he received his cancer care from a private physician at Missouri Cancer Care and St. Louis University Hospital.  In November 2004, he filed a VA form 21-526 to apply for entitlement to service connection for Leukemia.  

As new and material evidence had been submitted within a year of this decision, it did not become final.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any 'subsequent decision based on such evidence relate[s] back to the original claim'); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that 'VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim').

In a November 2005 rating decision, the RO noted the basis upon which the Veteran's claim was denied in the June 2004 rating decision.  The Veteran had been diagnosed with AML at a VA examination, and the RO indicated that the Veteran had been asked to provide release forms for various private medical providers in order to obtain relevant medical records, but that he had not responded with the necessary forms.  

New and material evidence addressing this basis for denial is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since November 2005, substantial pertinent evidence has been added to the claims file, as follows.  In January 2011, the Veteran submitted a release form for several private providers who had treated him for leukemia.  The RO has obtained records reflecting treatment for the Veteran's leukemia.  

Notably, the RO, in its August 2011 rating decision on appeal, noted that the Board has found, in a previous decision, that the chemical structure of Agent Orange is composed of Benzene Rings, and it is as likely as not that exposure to Agent Orange also involves exposure to the effects of it components, that is Benzene constituents.  Benzene is a known causative agent of acute myelogenous leukemia (AML), and is extensively documented in medical and environmental literature. A specific reports summary by the Institute of Medicine, Gulf War and Health: A Literature Review of Pesticides and Solvents (2003) determined that there was sufficient evidence of causal relationship of Benzene to Acute Leukemia [as well as] other bone marrow damage (Aplastic Anemia).

 The Board finds that this evidence is new because it was not before the adjudicator in November 2005. The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in November 2005.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for leukemia, in this case, AML.  Hence, the appeal to this extent is allowed.


ORDER

New and material evidence sufficient to reopen a claim for service connection for leukemia has been received; to this extent, the appeal is allowed.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has been diagnosed with AML.  The record includes evidence that AML is possibly related to exposure to benzene, and that benzene is included in herbicides used in Vietnam.  The Veteran was stationed in Vietnam during the Vietnam war and is presumed to have been exposed to herbicides used there. As such the Board finds that the Veteran should be provided with a VA examination to determine whether his AML is related to service, to include exposure to herbicides with on active duty.

The issues of entitlement to service connection for depression, graft versus host disease of the lower extremities, and cataracts, are all claimed as secondary to include as secondary to AML claimed as leukemia, to include a bone marrow transplant and are therefore inextricably intertwined with the claim for entitlement to AML claimed as leukemia, to include a bone marrow transplant.  The Board will and will defer adjudication as to these issues. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of AML.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's AML was caused by or is etiologically related to any incident of active duty, to include exposure to benzene, which is a component of herbicides.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for AML in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Readjudicate all claims on appeal, including the claims for depression, graft versus host disease of the lower extremities, and cataracts, all claimed as secondary to include as secondary to AML claimed as leukemia.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


